DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 16 September 2016, with respect to the objections to claims 1 and 10 have been fully considered and are persuasive.  The objections of 24 June 2022 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 4 and 6 objected to because of the following informalities:  claim  and “a second end portion”. These limitations are now introduced in the amended claim 1, and should be amended to include “the” in place of “a”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rendon (US-10280678-B1) in view of Dutschke (US-0938131-A) in further view of Conley (US-9487985-B2).

With regards to claim 1, Rendon discloses a locking mechanism (Figure 2) for a door panel (24 Figure 2) to be positioned within and out of blocking relationship with an opening (gap between 24 and 130, Figure 3) defined by a wall (12 Figure 1).
(Though the figures of Rendon show a system comprises a second door 130 and movable panels 118 and 134, the specification notes that these components are optional [Col 17 Para 1, Col 21 Para 5]. Therefore, a system with only the slidable and rotatable left door 24 is within the scope of Rendon’s disclosure. In the basic embodiment relied upon in this rejection, movable components 130, 118 and 134 are stationary extensions of the wall 12.)
Rendon is silent on the structural details of the latching mechanism (126 Figure 3) between the door and the wall.
However, Dutschke discloses a simple latching mechanism (Figure 3) for joining two movable components. Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to use the latching mechanism (rotated 90° from its configuration in Figure 3) of Dutschke in place of Rendon’s latching mechanism. One would have been motivated to make this substitution to provide a simple and cost-effective latching mechanism between the door and wall of Rendon.
Thus, Rendon in view of Dutschke teaches a locking mechanism comprising: a deadbolt (6 Figure 1 – Dutschke) having a curved configuration (9 Figure 1 – Dutschke) with the deadbolt rotatably connected (about pin 8, Figure 3 – Dutschke) to the wall (12/130 Figure 2 – Rendon); and 
a locking bracket (12 Figure 2 – Dutschke) connected to the door panel (24 Figure 2 – Rendon), wherein: 
the locking bracket extends from the door panel in an angular direction (approximately 90°, Figure 2 – Dutschke) with respect to a plane of the door panel (hidden face of 24, Figure 2 – Rendon) to a distal end (left end, Figure 2 – Dutschke) of the locking bracket positioned spaced apart from the door panel; and 
with the door panel in a closed position (Figure 2 – Rendon) relative to the opening and the deadbolt in a first position (solid line position of 6, Figure 3 – Dutschke) the locking bracket is positioned extending through the curved configuration of the deadbolt; wherein: 
the deadbolt is in blocking relationship with the locking bracket blocking the door panel from moving in a direction (left/right, Figure 2 – Rendon) along the plane (hidden face of 24, Figure 2 – Rendon) of the door panel; and 
the deadbolt and the locking bracket are not in blocking relationship in a direction along the locking bracket (into/out of the page, Figure 1 – Rendon).
Rendon in view of Dutschke does not teach that the door panel hinged to a first rail track.
However, Conley discloses a similar door (102b Figure 1f) which is also capable of both sliding (102b Figure 1e) and rotational (102b Figure 1g) movement. Conley’s door is able to perform these movements due to a system comprising a track (114, 188 Figure 1g) and pair of bearings (106b, 108b Figure 1g), which is simpler and less bulky than the door guidance system disclosed by Rendon. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Rendon’s door guidance system with the track and bearing system of Conley. One would have been motivated to make this substitution in order to achieve a more compact and space-efficient door guidance system.
Thus, Rendon in view of Dutschke in further view of Conley teaches that with the door panel hinged to a first rail track (114 Figure 1g – Conley) which extends along a first end portion (top end, Figure 3 – Rendon) of the opening and to a second rail track (188 Figure 1g – Conley) which extends along a second end portion (bottom end, Figure 3 – Rendon) of the opening, the door panel is permitted to swing away from the wall in the direction along the locking bracket (into/out of the page, Figure 1 – Rendon); and 
with the door panel in the closed position relative to the opening and the deadbolt in a second position (dashed line position of 6, Figure 3 – Dutschke) the deadbolt is not in blocking relationship with the locking bracket permitting the door panel to move in the direction along the plane of the door panel (left, Figure 2 – Rendon).

With regards to claim 2, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 1,
further including a first pair of bearings (106b, 108b Figure 2 – Conley) secured to and positioned spaced apart along a top portion of the door panel (24, Figure 2 – Rendon).

With regards to claim 3, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 2.
Rendon in view of Dutschke in further view of Conley does not teach a second pair of bearings. Conley does teach a second, bottom track (188 Figure 1g) with a single bearing (110 Figure 6c).
However, In re Harza, (274 F.2d 669, 124 USPQ 378 (CCPA 1960)) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to duplicate Conley’s upper track and pair of bearing for use as a replacement for the bottom track and single bearing. One would have been motivated to perform this duplication and replacement to improve the stability of the door mechanism during both sliding and rotation.
Thus, Rendon in view of Dutschke in further view of Conley teaches a mechanism further including a second pair of bearings (duplicated 106b and 108b, Figure 2 – Conley) secured to and positioned spaced apart along a bottom portion of the door panel (bottom portion of 24, Figure 2 – Rendon).

With regards to claim 4, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 3,
 wherein a first rail track (114 Figure 1g – Conley) extends along a first end portion (top end, Figure 3 – Rendon) of the opening (gap between 24 and 130, Figure 3 – Rendon) with a first opening (104 Figure 1g – Conley) defined by the first rail track positioned on a first side (front side, Figure 2 – Rendon) of the first rail track.

With regards to claim 5, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 4, 
wherein with the first pair of bearings (106b, 108b Figure 2 – Conley) aligned with the first rail track (114 Figure 1g – Conley) and the door panel in a closed position (24, Figure 2 – Rendon) relative to the opening, a first bearing (106b Figure 1g – Conley) of the first pair of bearings is aligned with the first opening (104 Figure 1g – Conley).

With regards to claim 6, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 5, 
wherein a second rail track (duplicated 114, Figure 1g – Conley) extends along a second end portion (bottom end, Figure 3 – Rendon) of the opening (gap between 24 and 130, Figure 3 – Rendon) with a second opening (duplicated 104 Figure 1g – Conley) defined by the second rail track positioned on a first side (front side, Figure 2 – Rendon) of the second rail track.

With regards to claim 7, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 6, 
wherein with the second pair of bearings (duplicated 106b and 108b, Figure 2 – Conley) aligned with the second rail track (duplicated 114, Figure 1g – Conley) and the door panel in the closed position (24, Figure 2 – Rendon) relative to the opening (gap between 24 and 130, Figure 3 – Rendon) a first bearing (duplicated 106b, Figure 1g – Conley) of the second pair of bearings is aligned with the second opening (duplicated 104 Figure 1g – Conley).

With regards to claim 8, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 7, 
with a force applied in a direction (into the page, Figure 1 – Rendon) transverse to the plane of the door panel (24 Figure 2 – Rendon), the door panel rotates (as in Figure 4 of Rendon, or Figure 1g of Conley) relative to the wall (12 Figure 1 – Rendon) about a second bearing (108b Figure 2 – Conley) of the first pair of bearings (106b, 108b Figure 2 – Conley) positioned aligned with the first rail track and a second bearing (duplicated 108b, Figure 2 – Conley) of the second pair of bearings (duplicated 106b and 108b, Figure 2 – Conley) positioned aligned with the second rail track (duplicated 114, Figure 1g – Conley).

With regards to claim 9, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 8, 
wherein the first bearing (106b Figure 1g – Conley) of the first pair of bearings (106b, 108b Figure 2 – Conley) moves (during rotation of the door panel) through the first opening (104 Figure 1g – Conley), the first bearing (duplicated 106b, Figure 2 – Conley) of the second pair of bearings (duplicated 106b and 108b, Figure 2 – Conley) moves through the second opening (duplicated 104, Figure 1g – Conley).

With regards to claim 10, Rendon in view of Dutschke in further view of Conley teaches the locking mechanism of claim 9, 
Wherein the locking bracket (12 Figure 2 – Dutschke) moves (due to rotation of the dead bolt 6 from the solid line position to the dashed line position, Figure 3 – Dutschke) relative to the deadbolt (6 Figure 1 – Dutschke) such that the distal end (left end, Figure 2 – Dutschke) of the locking bracket moves past the deadbolt and the deadbolt is not in blocking relationship with the locking bracket in the direction (left/right, Figure 2 – Rendon) along the plane (hidden face of 24, Figure 2 – Rendon) of the door panel (24 Figure 2 – Rendon). 

Allowable Subject Matter
Claims 11-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention. With regards to claim 11, the prior art separately teaches both latching mechanisms including a deadbolt and locking bracket (Dutschke, US-0938131-A) and hinge blocking assemblies featuring rotatable blocking plates (Cantone, US-5465460-A). However, the locking mechanism recited in claim 11 integrates components of both structures into a single assembly which selectively allows rotation or sliding of an associated, bidirectionally mobile door panel. Thus the recited integrated structure is a non-obvious combination, which is neither taught nor suggested by the prior art references of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675